DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.

Response to Amendment
The amendment filed July 18, 2022 has been entered.  Claims 1, 4-9, 11-13, 15-19, and 21-25 are pending in the application.  Claims 2, 3, 10, 14, and 20, are previously cancelled.  Applicant’s amendments have overcome all prior claim objections.   Applicant’s amendments have resulted in new rejection(s) under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4-9, 11-13, 15-19 and 21-25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Re. Claims 1 and 11: Both claims recite the phrase “… a textile fabric placed over a body part of the living being.”  Thus, both claims require a body part of the living being over which the fabric is placed.
In order to potentially overcome such a rejection, Examiner recommends providing verbiage such as “configured to” or “such that it can be” as appropriate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11, 13, 16-19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Chahine (U.S. 2017/0036066 A1) (hereinafter – Chahine) 
Connor (U.S. 2015/0366504 A1) (hereinafter – Connor ‘504).
Re. Claims 1 and 11: Chahine teaches a device for monitoring breathing or movement of a living being (Abstract), comprising:
a sensor (Fig. 1: garment 10), 
the sensor including plurality of a conductive elastomers (Fig. 1: plurality of conductive stretch sensors 18; Paragraph 0056: “The sensor 18 can be… an electroactive polymer (EAP) including a dielectric EAP (e.g. dielectric elastomer)”) 
each having a variable resistance (Paragraph 0132: “Electrically conductive sensors 18 can be configured to have varying resistances...”),
the plurality of conductive fiber elastomers being overlaid and embedded in a textile fabric placed over a body part of the living being (Paragraph 0035: “Examples of sensor 18 attachment adjacent to, rather than embedded in, the garment body layer 23 of the garment 10 fabric can include; topstitching of the patch sensor on top of the garment body layer 23, sewing of a sensor layer patch adjacent to the garment body layer 23 (as an overlying sensor patch), and/or bonding (e.g. via adhesive) of the sensor to the garment body layer 23 and/or directly to the body of the wearer 12;” Paragraph 0048: “The system can include a garment 10 (e.g. yoga suit or a belt/band) comprising one or more sensors 18 (e.g. stretch sensors) attached or otherwise embedded to/into fabric of the garment body layer 23 for measuring body activity”).
Chahine does not teach the plurality of conductive elastomers including:
a first conductive elastomer configured to exhibit a change in resistance within a first predetermined range of resistances correlated to a first set of movements; and
a second conductive elastomer configured to exhibit a change in resistance within a second predetermined range of resistances calibrated to be responsive to a second set of movements different than the first set of movements.
Connor ‘504 teaches an analogous art which utilizes conductive pathways to evaluate motion (Abstract).  Connor further teaches first and second sensors disposed at differing locations, each providing differing data during in separate ranges of motion, number of repeated cycles, motion speeds, clothing locations, levels of clothing elasticity, or levels of external force or resistance (Paragraphs 0119, 0132).  Connor ‘504 also teaches calibration of the plurality of sensors to select a subset to be activated for a particular muscle or activity (Paragraphs 0110, 0204-0205, 0423).  Thus, Connor ‘504 (modifying the elastomeric stretch sensors of Chahine, each of which may have differing ranges of resistances, as in Chahine, Paragraph 0132)  teaches first and second sensors configured to exhibit a change in resistance within first and second predetermined ranges of resistances calibrated to be responsive to differing first and second sets of movements and ranges of motion.
It would have been obvious to one skilled in the art to have modified the first and second conductive elastomers of Chahine to be calibrated to specific ranges of motion/activity as taught by Connor ‘504, the motivation being that doing so allows for a combined analysis from the first and second sets of data to provide more accurate measurement of motion data than using singular sensors (Paragraph 0119), wherein calibration to select a particular subset of sensors to be used to detect an activity allows for more efficient collection of data (Paragraph 0110).
Chahine (in view of Connor) further teaches a controller in communication with the sensor and configured to differentiate between rhythmic and non-rhythmic movements based at least in part on a correlation of resistance changes exhibited by the first conductive elastomer and the second conductive elastomer with a signal representative of a known movement pattern (Paragraph 0048: “The application 201 can compare the representations of muscle 14 activity in the activity map to a standard activity map stored in a memory of the computing device 200 representative of an ideal or correct pattern of muscle 14 activity…;” similarly recited in Paragraphs 0075, 0088-0092, 0096; Paragraph 0090: in a rhythmic exercise, the device can compare a stored activity map (representing which muscles should be activated “on the beat” of the temporal rhythm of beats of a soundtrack) to sensor data to determine how patterns of muscle activity differs, i.e., are differentiated from the rhythmic movement defined by the standard activity map; similarly recited in Paragraph 0099; Paragraph 0102: identifying portions of stretch data to determine cyclic harmonic signal, i.e., rhythmic movement, containing stretch data points which are associated with motion phases to distinguish values related to other motion phases).
Re. Claims 4 and 16: Chahine in view of Connor ‘504  teach the invention according to claims 1 and 11.  Chahine further teaches the invention wherein the sensor defines a first end and a second end opposite the first end, and wherein the sensor includes an electrical connector, and wherein the first end and the second end are disposed within the electrical connector (Paragraph 0056: “The sensor 18 can be a stretch sensor 18 configured as a flexible cylindrical cord/fibres having electrical terminals at each end connected to the conducive pathway(s) 19 and/or the electrical connector(s) 21).
Re. Claims 5 and 17: Chahine in view of Connor ‘504 teach the invention according to claims 4 and 16.  Chahine further teaches the invention wherein the sensor includes a second conductive elastomer having a variable resistance different than the first conductive elastomer (Paragraph 0132: “Electrically conductive sensors 18 can configured to have varying resistances…;” alternatively or additionally, the location and activity-specific sensors of Connor may also read upon the limitations of claim 5, see rejection of claim 1).
Re. Claim 6: Chahine in view of Connor ‘504 teach the invention according to claim 5.  Chahine further teaches the invention wherein the textile defines a length, width, and height, and wherein the first conductive elastomer and the second conductive elastomer (in view of Connor ‘504) are each at least one from the group consisting of: 
disposed entirely at the same height within the textile fabric (Paragraph 0125: “… electrical conducting components 18,19… can be integrated into a common layer 23 by interlacing at least one fibre or yarn of each section 22,24… it is recognised that the sections 22,24 can be contained within the same layer 23 rather in overlapping layers”); and 
disposed at entirely at different heights within the textile fabric (Paragraph 0053: “… this embedded/integrated manner of the components 18,19 is distinct from different embodiments where the components 18,19 can be applied (e.g. stitched, adhered, etc.) overtop or underneath the layer 23 and as such are not considered as embedded/integrated and are instead considered as overlapping”).
Re. Claim 7: Chahine in view of Connor ‘504 teach the invention according to claim 1.  Chahine further teaches the invention further including a non-conductive material enclosing first and second the conductive elastomer (Paragraph 0056: “In one embodiment the stretch sensor 18 can include an electroactive polymer (EAP) including a dielectric EAP (e.g. dielectric elastomer);” paragraph 0058: “The electrically conductive thread 18 incorporated into the garment 10… can be insulated”).
Re. Claims 8 and 19: Chahine in view of Connor ‘504 teach the invention according to claims 1 and 11.  Chahine further teaches the invention wherein the textile fabric is at least one from the group consisting of a garment, a bed sheet, and a patch including an adhesive configure to be removably adhered to skin of the living being (Abstract: “A knitted garment configured for sensing movement of an adjacent underlying body portion of a wearer of the garment…”).
Re. Claim 13: Chahine and Connor ‘504 teach the invention according to claim 11.  Chahine further teaches the invention wherein the controller includes a wireless communication transmitter/receiver configured to communicate with a remote controller (Paragraph 0026: “The system can… send the measurements through a wireless connection 190 (or other wired connection) to an application 201 (see FIG. 9) running on a mobile device (e.g. smartphone or tablet 200)”).
Re. Claim 18: Chahine and Connor ‘504 teach the invention according to claim 11.  Chahine further teaches the invention wherein the controller is integral with the textile fabric (Paragraph 0049: “The garment 10 can be a form-fitting garment comprising textile… an electronic device (e.g. controller 16) attached to the textile 10 for receiving body activity signals generated and transmitted by the sensors 18…”).
Re. Claims 24 and 25: Chahine and Connor ‘504 teach the invention according to claim 11.  A definition of a coil is given by Wikipedia as: “A coiling or coil is a curve, helix, or spiral used for storing rope or cable in compact and reliable yet easily attainable form” (https://en.wikipedia.org/wiki/Coiling).  Another definition for coil is given by dictionary.com: “gather or retract in a circular way: to move in or follow a winding course” (https://www.dictionary.com/browse/coiling). 
Thus, under such definitions, Chahine further teaches the invention wherein at least one of the first and second conductive elastomers is coiled around at least one fiber of the textile fabric, and vice-versa, as required by claim 25 (Fig. 10: conductive fiber 3502 and non-conductive fiber 3501 are coiled about each other). 
Examiner notes that Applicant’s specification merely discusses that one of the first or second elastomers is coiled around at least one fiber of the textile fabric, or vice versa (Paragraph 0046), with no discussion of criticality or unexpected result for either configuration.  Thus, winding an elastomer around a fiber or winding a fiber about an elastomer may be viewed as an obvious matter of rearrangement of parts.  In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Chahine (U.S. 2017/0036066 A1) (hereinafter – Chahine)
Connor (U.S. 2015/0366504 A1) (hereinafter – Connor ‘504)
Longinotti-Buitoni et al. (U.S. 2017/0196513 A1) (hereinafter – LB).
Re. Claims 9 and 15: Chahine in view of Connor ‘504 teach the invention according to claims 1 and 11.  However, Chahine and Connor ‘504 do not explicitly teach the invention wherein at least one of the first predetermined resistance range and the second predetermined resistance range is between 1 kohms and 100 kohms.
LB teaches the invention wherein the at least one of the first predetermined resistance range and the second predetermined resistance range is between 1 kohms and 100 kohms (Paragraph 0397: “The conductance (e.g., resistance) varied with applied force between approximately 1.6 kohms to 2 kohms;” paragraph 0398: “In general, the resistance may be within a range of a few hundred ohms to a few hundred kohms”).  LB teaches analogous art in the technology of variable-resistance stretch sensors which monitor motion/breathing of a patient (Paragraph 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one of the first predetermined resistance range and the second predetermined resistance range be in the range from 1 kohms to 100 kohms as required by the claim since the range of resistivity of the conductive sensor is a result-effective variable which contributes to the overall sensing capabilities of the device, and LB teaches that values from a few hundred ohms to a few hundred kohms may be used (Paragraph 0397).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it would have been an obvious matter of design choice to modify Chahine in view of Connor ‘504 to have the variable resistance of the sensors range from 1 kohms to 100 kohms since the applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose, and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the variable resistance of the sensors must range from 1 kohms to 100 kohms, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Chahine (U.S. 2017/0036066 A1) (hereinafter – Chahine)
Connor (U.S. 2015/0366504 A1) (hereinafter – Connor ‘504)
Ding et al. (U.S 2016/0038083 A1) (hereinafter – Ding).
Re. Claim 12: Chahine and Connor ‘504 teach the invention according to claim 11.  Chahine also teaches the invention wherein the controller is further configured to: 
identify a breathing pattern based on the measured changes in resistance (Paragraph 0074: “In one embodiment, a garment includes a stretch sensor on a chest portion 24 of the garment to generate signals representative of breathing frequency of a wearer of the garment”).  
Chahine and Connor ‘504 do not teach the invention wherein the controller is further configured to: 
when the identified breathing pattern corresponds to a pattern for abnormal breathing patterns, generate an alert.
Ding teaches analogous art in the technology of sensing garments (Abstract), and further teaches the invention wherein the controller is further configured to:
when the identified breathing pattern corresponds to a pattern for abnormal breathing patterns, generate an alert (Paragraph 0184: analyzing breathing data and comparison to a predetermined threshold to determine tiredness; Paragraph 0197: calculating breathing quality by comparison of different portions of resistance curves, assigning values thereafter, as seen in Fig. 17: “good;” Paragraph 0157: “For example, the controller 250 determines… improper breathing pattern of a wearer of the garment 200 from the resistance signal provided by the first sensing component 210 and the second sensing component 220;” Paragraph 0197: “Different portions of the resistance curves correspond to breathing quality…;” Paragraph 0157: “In response to the determination, the controller 250 can… alert the wearer…”).
The invention of Chahine and Connor ‘504 is concerned with monitoring healthy activity of a user (Paragraph 0045), wherein breathing patterns are a useful parameter to be monitored (Paragraph 0074).  The invention by Chahine also provides feedback while the user is performing a certain activity (Paragraph 0024).  Therefore it would have been obvious to modify Chahine and Connor ‘504by configuring the controller to identify breath patterns that correspond to abnormal breathing and generating an alert if such correspondence is found, the motivation being that identifying and generating an alert provides an indication of a decline in performance, under exertion or over exertion of a user while performing an activity (paragraph 0157).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Chahine (U.S. 2017/0036066 A1) (hereinafter – Chahine)
Connor (U.S. 2015/0366504 A1) (hereinafter – Connor ‘504)
Pindado et al. (U.S. 2016/0228640 A1) (hereinafter – Pindado).
Re. Claims 21 and 22: Chahine and Connor ‘504 teach the invention according to claim 11, but do not teach the invention wherein the preprogrammed movement pattern is a normal breathing pattern corresponding to one of an awake state and a sleep state of the living being.
Pindado teaches analogous art in the technology of analyzing respiration metrics (Paragraph 0026).  Pindado further teaches the invention wherein the preprogrammed movement pattern is a normal breathing pattern corresponding to one of an awake state and a sleep state of the living being (Paragraph 0072: “… abnormal breathing patterns can be detected by comparing (and testing for deviations of) real time measurements of sleep-relevant metrics (e.g., heart rate, respiration, motion and temperature based measures) against a normal baseline… as well as by comparing such real time measurements against… metrics indicative of certain abnormalities”).
Since both Chahine and Connor are both concerned with respiration (Chahine, Paragraph 0074; Connor, Paragraph 0114), it would have been obvious to one having skill in the art before the effective filing date to have modified Chahine in view of Connor to include comparison of normal breathing patterns (or abnormal breathing patterns, as required by claim 22) to preprogrammed patterns as taught by Pindado, the motivation being that doing so allows for the additional capability of detecting abnormal respiration patterns indicative of problems that may have indicate an adverse effect in quality of life (Paragraph 0072).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Chahine (U.S. 2017/0036066 A1) (hereinafter – Chahine)
Connor (U.S. 2015/0366504 A1) (hereinafter – Connor ‘504)
Maslik et al. (GB 2563036 A) (hereinafter – Maslik).
Re. Claim 23: Chahine and Connor ‘504 teach the invention according to claim 11.  Chahine and Connor ‘504 teach the invention according to claim 11, including wherein the movement is detected via measured resistance changes.  However, Chahine and Connor ‘504 do not teach differentiation between movement associated with breathing and movement associated with appendages.
Maslik teaches analogous art in the technology of movement assessment (Abstract).  Maslik further teaches the invention wherein the controller is further configured to differentiate between movement associated with breathing and movement associated with appendages based at least in part on the measured resistance changes (Page 15, lines 18-20: “Analysis of the motion data can provide separate movement patterns for different parts of the body, such as movement patterns for individual limbs, and separate respiration patterns for the thorax and the abdomen”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Chahine and Connor ‘504 to have included differentiate between movement associated with breathing and movement associated with appendages as taught by Maslik, the motivation being that, since Chahine and Connor are both associated with movement assessment, providing such differentiation allows for determination of abnormal movement disorders (Page 15, lines 16-26) and further granularity in assessment of motion by separation into movement types (Page 12, lines 29-32; although signal types differ, the benefit of differentiating movement types remains evident).

Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument: “Although Connor '504 discloses that a sensor may have a variable resistance, Connor '504 does not disclose or suggest that the variable resistances are in different predetermined ranges:”
The scope of Applicant’s argument is incommensurate with the scope of the claims.  The independent claims do not require that the first and second predetermined range of resistances be different from one another; the independent claims require that first and second predetermined ranges of resistances be calibrated to different first and second movements.  
In arguendo, Connor ‘504 and Chahine provide strong evidence against Applicant’s presented arguments: Connor ‘504 states first and second sets of sensors provide first and second levels of information, and then states that combined analysis of first and second sensors can provide more accurate measurement of muscle activity than analysis from either sensor alone (Paragraph 0119).  Thus, it is strongly implied that the information from the first sensor configured to obtain superior data in a first range of motion, first motion speed, first clothing location, etc. differs from the second sensor configured to obtain superior data in a second range of motion, second motion speed, second clothing location, etc.  Furthermore, since Chahine already states that electrically conductive sensors can have varying resistances dependent on the shape/size/density of the fibers (Paragraph 0132), and Connor ‘504 states that a first set of sensors may have a first size as compared to a second set of sensors having a second size, the combination provides strong evidence against Applicant’s argument that the first and second predetermined ranges of the combination of Chahine and Connor ‘504 do not differ from each other.
Regarding Applicant’s argument: “Chahine and Connor '504, whether considered individually or in combination, fail to teach or suggest, the features of correlating signals from different conductive elastomers in the same textile fabric having different resistance ranges to signals representative of known movement patterns to distinguish between rhythmic and non-rhythmic movements of a body part of the living being:”
Examiner has provided clarifying portions of Chahine which teach that Chahine teaches identifying whether movements correspond to a stored rhythmic movement pattern, i.e., differentiating between rhythmic and non-rhythmic movements through correlation to a known movement pattern.
Regarding Applicant’s argument: “In contrast, Maslik discloses distinguishing between movements of different parts of the body, rather than distinguishing between two different types of movement of the same part of the body, as in Applicant's claims:”
Applicant’s argument is incommensurate with the scope of the claims.  Independent claim 11, from which claim 23 depends from, describes a medical system comprising a sensor embedded in a textile fabric “placed over a body part of the living being.”  
Applicant’s argument does not consider the broadest reasonable interpretation of the term “body part.”  Neither claim 11 nor claim 23 provide further delineation of the limitation “a body part of the living being,” wherein its broadest reasonable interpretation allows for any portion of the body to be considered a body part.  For example, the yoga suit described by Chahine (Paragraph 0034; at least Fig. 1), which can cover combined portions of the torso, arms, and legs, can be considered to be covering such a combined portion/part of the body.  Therefore, at least Chahine teaches a sensor disposed over a body part capable of detecting movement of the body part over which the fabric is disposed (Chahine, Fig. 2 covers almost every portion except the feet, hands, an head).  Although Applicant argues against the methodology of how Maslik acquires movement data (i.e., identifying movements between what Applicant considers different parts of the body), this is not the portion of Maslik which is used by the Examiner in the combination with Chahine in view of Connor ‘504.  Maslik is presented in the combination solely for the teaching of differentiating between movement associated with breathing and movement associated with appendages, wherein, in combination with Chahine in view of Connor ‘504, such movement would be sensed with the sensor as taught by Chahine as being disposed over a body part. 
Furthermore, in arguendo, should the term “a body part” be defined as specific limbs, torso, appendages, etc., Applicant’s arguments do not consider the term “comprising” and its effect on the broadest reasonable interpretation of the claim.  Claim 11 requires that a sensor be placed over a body part of a living being; this does not preclude additional sensors from being placed over multiple body parts (as interpreted by Applicant) of the living being.  Claim 23 does not recite “distinguishing between two different types of movement of the same part of the body,” as Applicant asserts.  Claim 23 recites only that the “controller is further configured to differentiate between movement associated with breathing and movement associated with appendages based at least in part on the measured resistance changes” (as an aside, the recitation of “appendages” strongly supports that multiple sensors are placed at differing portions of the body, i.e., plural appendages).  Claim 23 does not limit such differentiation to a single body part, nor do claims 11 and 23 define “body part” as Applicant interprets in arguments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 November 2022